The appellant was convicted of robbery with firearms, and his punishment assessed at ninety-nine years in the penitentiary.
The record discloses that the appellant was charged by indictment with robbing W. C. Jamison, cashier of the First National Bank of Garland, by the use of firearms, and with taking from his possession $4,541.25 in money on or about April 1, 1926. It appears from the state's testimony that the appellant, a few minutes after noon on the above date, entered the back door of the bank in question, drew a pistol on the cashier, W. C. Jamison, and another on the bookkeeper, Mrs. Oscar Morrison, and compelled the cashier, under threats, to deliver to him the amount of money set out in the indictment. The appellant then locked the cashier, the bookkeeper, and a negro, who had entered the bank, in the vault and made his escape. He was afterward *Page 569 
located and arrested in the State of Montana and brought back to Dallas for trial.
The appellant failed to testify.
The record is before us without any bills of exception, and the only question for our consideration is the sufficiency of the testimony to warrant the conviction. The state's witnesses positively identified appellant as being the party who committed the robbery, and after a careful examination of the entire record we are of the opinion that the verdict of the jury is amply supported by the testimony.
The judgment of the trial court is therefore affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.